DETAILED ACTION
This action is responsive to remarks and claim amendments filed on May 31, 2022.
The preliminary amendments filed on May 31, 2022 have been acknowledged and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed May 31, 2022, has been fully considered and entered.
Accordingly, Claims 1-20 are pending in this application. Claims 1, 3, 9, 11, 17 and 19 were amended. Claims 1, 9 and 17 are independent claims. 

Response to Arguments
Applicant’s arguments, filed May 31, 2022, have been fully considered, but are not persuasive.
Regarding 35 USC 103 rejections, Applicant argues on pages 7-9 of Applicant’s Remarks that for amended independent claims 1, 9 and 17, Arora (US Patent Application Publication No. US 20190138654 A1) in view of Iliofotou (US Patent Application Publication No. US 20190238574 A1) is “completely silent regarding a meta service and posting a file type and an identifier to a meta service” and fails to disclose or suggest “providing a first data file and a content to a search service for subsequent discovery by at least one of a file type, a file identifier, and a source type”. The Examiner respectfully disagrees.

Arora teaches posting a file type and an identifier to a meta service (See Arora [0051] "multiple types of metadata are indexed such as identified entities, entity properties, and identified relationships between entities" See also Arora [0052-0053] "The term “entity” in this context refers to any type of entity [i.e. file] that is involved in the storage and/or processing of data in the computing cluster 135...Examples of entity properties include name, description, group, owner, type [i.e. file type], operation type, source, timestamp, etc. As an illustrative example, an Apache™ HDFS file entity may include the following entity properties: file identifier [i.e. an identifier], file system path, permissions, size, replication state, date, owner, etc" See also Arora Fig.4B, [0051] "Metadata extracted by the one or more extractors 465 a-n is then indexed and stored [Thus, posted] at step 478. Indexing and storage of the extracted metadata enables the metadata to be accessed, for example, for processing and/or search by one or more services 455 [i.e. meta service] of the metadata system 160.)

Arora also teaches providing the first data file and the content to a search service for subsequent discovery by at least one of a file type, a file identifier, and a source type (See Arora [0052-0053] "The term “entity” in this context refers to any type of entity [i.e. data file] that is involved in the storage and/or processing of data in the computing cluster 135...Examples of entity properties include name, description, group, owner, type [i.e. file type], operation type, source [i.e. source type], timestamp, etc. As an illustrative example, an Apache™ HDFS file entity may include the following entity properties: file identifier [i.e. an identifier], file system path, permissions, size, replication state, date, owner, etc" See Arora Fig. 2, and [0033], discussing processing services and search engine such as Apache, Cloudera TM Search, etc. These can be used to provide [a] data file and content to a search service, See also Arora [0055] "a search service 455 b may access metadata stored in a search store 410 b" See also Arora Fig. 4B, [0056] "the one or more services 455 a-n [i.e. search service] may simply access a single data store containing all the stored metadata." See also Arora [0086] "The identification [Thus, discovery] of entities (and their associated properties [Thus, a file type, a file identifier and a source type]) may be based on express identifiers occurring in the metadata and/or implied based on any other information included in the metadata.")


For the above reasons, it is believed that the rejections should be sustained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US Patent Application Publication No. US 20190138654 A1), in view of Iliofotou (US Patent Application Publication No. US 20190238574 A1).

Regarding claim 1, Arora teaches a method, comprising: registering a type of data file, wherein the registering the type of data file comprises: posting a file type and an identifier to a meta service, and (See Arora [0051] "multiple types of metadata are indexed such as identified entities, entity properties, and identified relationships between entities" See also Arora [0052-0053] "The term “entity” in this context refers to any type of entity [i.e. file] that is involved in the storage and/or processing of data in the computing cluster 135...Examples of entity properties include name, description, group, owner, type [i.e. file type], operation type, source, timestamp, etc. As an illustrative example, an Apache™ HDFS file entity may include the following entity properties: file identifier [i.e. an identifier], file system path, permissions, size, replication state, date, owner, etc" See also Arora Fig.4B, [0051] "Metadata extracted by the one or more extractors 465 a-n is then indexed and stored [Thus, posted] at step 478. Indexing and storage of the extracted metadata enables the metadata to be accessed, for example, for processing and/or search by one or more services 455 [i.e. meta service] of the metadata system 160.)

storing metadata describing the type of data file, the metadata including a file storage service and a parser for the type of data file, and (See Arora [0044-0048, 0051], all discussing various types of metadata extracted from source data [i.e. a data file] which includes things like “processing scripts” and “query metadata” which both can be parsers. See also [0049], discussing that extracted metadata can include storage type and storage system configuration properties – [i.e. file storage service]. Metadata extracted by the one or more extractors 465 a-n is then indexed and stored [i.e. registering] at step 478. See also [0053], describing entity properties, which is also stored metadata, again discussing file system path [i.e. file storage service] and methods of parsing such as mapper class identifiers, etc. The examiners note that the broadest reasonable interpretation of the term “registering a type of data file” is to store a type of data file. Also note that “a type of data file” can be any type of data file (i.e. a data file).); 

receiving a first data file of the type of data file from a first domain (See Arora Fig. 9 and [0097], showing two data files [thus, at least “a first data file”] coming in from two data sources [thus a “first domain”]),
the first data file comprising raw data (See Arora Fig. 9 and [0097], showing two data files [thus, at least “a first data file”] at its source [i.e. raw data]. The examiner notes the broadest reasonable interpretation of the term "raw data" is the collection of information as gathered by the source before it has been further processed);

storing the first data file using the file storage service (See Arora Fig. 2, and [0033], discussing storage services such as Apache, etc. [These can be used to store data files]);

storing one or more access rules and a lineage of the first data file using a kernel storage service (See Arora [0030], “[A] data lineage for a piece of data source may indicate the upstream data sources and operations performed to produce it, and the impact that that data has on downstream artifacts.” See also Arora [0044], discussing lineage logs stored using Apache Hive. The examiner notes this is included in the broadest reasonable interpretation of “kernel storage service.” See also Arora [0053], storing permissions, [i.e. “access rules”]);

parsing the first data file using the parser to generate a content from the raw data (See Arora [0097], Fig. 9, showing that multiple jobs are applied to the raw data file and tables 940 and 942 [i.e. content] are produced from the data file. Thus, “parsing” is involved to create the tables. The examiner notes broadest reasonable interpretation of the term “parsing” is to classify, parse or otherwise enrich the raw data. See Arora specifications [0057]. See also Arora [0004], [0025] discussing the “jobs” in more detail.);

storing the content using a content storage service, separately from the raw data (See Arora [0081], “A specific example may involve processing of source data in a first transient computing cluster to generate a table that is then used for processing in a second transient computing cluster…” Thus, the source data [i.e. raw data] and table [i.e. content] are stored separately. As another example, see [0101], discussing tables and files listed separately as entities, thus stored “separately”. The examiner notes the broadest reasonable interpretation of “content storage service” includes any method or device that can store content.);

providing the first data file and the content to a search service for subsequent discovery by at least one of a file type, a file identifier, and a source type; (See Arora [0052-0053] "The term “entity” in this context refers to any type of entity [i.e. a data file] that is involved in the storage and/or processing of data in the computing cluster 135...Examples of entity properties include name, description, group, owner, type [i.e. file type], operation type, source [i.e. source type], timestamp, etc. As an illustrative example, an Apache™ HDFS file entity may include the following entity properties: file identifier [i.e. an identifier], file system path, permissions, size, replication state, date, owner, etc" See Arora Fig. 2, and [0033], discussing processing services and search engine such as Apache, Cloudera TM Search, etc. These can be used to provide [a] data file and content to a search service, See also Arora [0055] "a search service 455 b may access metadata stored in a search store 410 b" See also Arora Fig. 4B, [0056] "the one or more services 455 a-n [i.e. search service] may simply access a single data store containing all the stored metadata." See also Arora [0086] "The identification [Thus, discovery] of entities (and their associated properties [Thus, a file type, a file identifier and a source type]) may be based on express identifiers occurring in the metadata and/or implied based on any other information included in the metadata.")

and automatically updating one or more second data files from one or more other domains based on the content of the first data file using the search service and the lineage (See Arora Fig. 13 and [0115]-[0116], “As an illustrative example, a metadata system 160 may infer or otherwise determine, based on the data lineage, that the table 1334 used as part of the second workflow 1360b is actually the same table 1340 produced as a result of the first workflow 1360a. Based on this assumption, the metadata system can then infer or otherwise identify a dependency relationship between the first workflow 1360a and the second workflow 1360b.” Thus, 1340 and 1334 [i.e. content of the first data file] and 1342 [i.e. second data file]. See also Arora Fig. 5B, and [0069], discussing provider 506 search engine service such as Cloudera TM Search, etc. These can be used to automatically update one or more second data files from one or more other domains based on the content of the first data file using [a] search service and [a] lineage).

wherein: the parser is triggered in response to indexing the data file. 

Arora does not explicitly disclose wherein: the parser is triggered in response to indexing the data file. 

However, Iliofotou discloses wherein: the parser is triggered in response to indexing the data file. (See Iliofotou [0076] "In the SPLUNK® ENTERPRISE system, a field extractor may be configured to automatically generate extraction rules [Thus, a trigger for generating extraction rules (i.e. for the parser)] for certain field values in the events when the events are being...indexed [Thus, the condition for setting off the trigger is when the events are being indexed]"  See also Iliofotou [0134] " The search head 210 can apply the extraction rules to event data that it receives from indexers 206...Extraction rules can be used to extract one or more values for a field from events by parsing the event data" Examiner notes the broadest reasonable interpretation of “setting the trigger for the parser to true”  is the action of setting off the trigger when a condition in met. In this case the condition is met when the events [i.e. a data files] are being indexed. 
See also [0070-0071 "An event comprises a portion of the machine-generated data”. See also [0066] "Machine-generated data can include system logs, network packet data, sensor data [i.e. a data file]” Thus, the parser is triggered in response to indexing a data file.)


It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora to incorporate the teachings of Iliofotou to automatically generate extraction rules in response to indexing events.

One would be motivated to do so to produce a reduced set of results, improving performance [0130].


Regarding claim 2, Arora further in view of Iliofotou, [hereinafter Arora-Iliofotou] teaches the same limitations and motivations of the method of claim 1, as discussed above. Arora also discloses indexing the first data file using a first identifier, wherein the content, the lineage, and the access rules are associated with and accessible using the first identifier (See Arora Fig. 2 and [0052], “The term "entity" in this context refers to any type of entity that is involved in the storage and/or processing of data in the computing cluster 135. “The entities may be identified and utilized for indexing based on the metadata extracted from the computing cluster 135. Examples of entities may include files (e.g., ApacheTM HDFS files)”. See also Arora [0053], “Examples of entity properties include name, description, group, owner, type, operation type, source, timestamp, etc. As an illustrative example, an ApacheTM HDFS file entity may include the following entity properties: file identifier, file system path, permissions, size, replication state, date, owner, etc. As another illustrative example, a MapReduceTM job execution entity may include the following entity properties: job identifier, mapper class identifier, output key identifier, output value, reducer class identifier, etc. As another illustrative example, an operation entity may include the following properties: input (e.g., a file, a directory, a table, etc.), output (e.g., a file, a directory, a table, etc.), operation type (e.g., transform, join, etc.), operation engine type (e.g., MapReduceTM, Apache SparkTM, etc.)” The examiner notes the broadest reasonable interpretation of “first identifier” is a file identifier.). 

Regarding claim 3, Arora-Iliofotou teaches the same limitations and motivations of the method of claim 1, wherein the registering further comprises storing a trigger for the parser; (Iliofotou [0076] "In the SPLUNK® ENTERPRISE system, a field extractor may be configured to automatically generate extraction rules [Thus, a trigger for generating extraction rules [i.e. for the parser]] for certain field values in the events when the events are being...indexed”
Examiner notes this trigger is stored in "SPLUNK® ENTERPRISE system, a field extractor.)

wherein the parser parses the first data file in response to the trigger being true. (See Iliofotou [0076] "In the SPLUNK® ENTERPRISE system, a field extractor may be configured to automatically generate extraction rules [Thus, triggering a parser]] for certain field values in the events when the events are being...indexed [Thus, the condition for setting off the trigger is when the events are being indexed]" See the broadest reasonable interpretation of “setting the trigger for the parser to true”  stated above.  See also Iliofotou [0134] " The search head 210 can apply the extraction rules to event data that it receives from indexers 206...Extraction rules can be used to extract one or more values for a field from events by parsing the event data" See also Iliofotou [0070] "An event comprises a portion of the machine-generated data”. 
See also Iliofotou [0074] “The system divides this raw data into blocks...and parses the raw data to produce timestamped events.”  See also Iliofotou [0066] "Machine-generated data can include system logs, network packet data, sensor data [thus, data from data source]”  See also Iliofotou [0103] “Examples of a data source 202 include, without limitation, data files [thus, at least “a first data file”], directories of files, data sent over a network, event logs, registries, etc.”
Thus, a parser parses a first data file in response to the trigger being true.) 

Regarding claim 4, Arora-Iliofotou teaches the same limitations and motivations of the method of claim 1, as discussed above. Arora also discloses wherein the lineage specifies one or more data files or one or more data objects from which the first data file was at least partially derived (See Arora Fig. 13 and [0116], “By processing the metadata generated by the one or more services (e.g., MapReduceTM, Apache HiveTM, Apache ImpalaTM, etc.) running the jobs of workflows 1360a-b, a metadata system 160 can determine data lineage and from the data lineage may infer the structure of the workflows 1360a-b.”).

Regarding claim 6, Arora-Iliofotou teaches the same limitations and motivations of the method of claim 1, as discussed above. Arora also discloses wherein the type of data file is an unstructured, text-based data file (See Arora [0023], discussing unstructured data and processing of data in a “distributed computing cluster implementing a HadoopTM architecture”. See also Arora [0025] and [0028], discussing Apache HadoopTM in more detail). 

Regarding claim 7, Arora-Iliofotou teaches the same limitations and motivations of the method of claim 1, as discussed above. Arora also discloses further comprising: receiving a request for the first data file from a user (See Arora  Fig. 2, Fig. 4A and [0036], “To enable access by clients 405, the metadata server 415 manages user authorizations, performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) generated based on the metadata can be accessed by clients 405.” [Thus, receiving a request through user interface.]);
determining that the access controls permit the first data file to be provided to the user (See Arora Fig. 2, Fig. 4A and [0036], “To enable access by clients 405, the metadata server 415 manages user authorizations [i.e. access control], performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) generated based on the metadata can be accessed by clients 405.”);
and providing the first data file to the user (See Arora Fig. 2, Fig. 4A and [0036], “To enable access by clients 405, the metadata server 415 manages user authorizations, performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) [i.e. data file] generated based on the metadata can be accessed by clients 405.”).

Regarding claim 8, Arora-Iliofotou teaches the same limitations and motivations of the method of claim 1, as discussed above. Arora also discloses further comprising: receiving, from a user, a request for a file store that includes the first data file (See Arora  Fig. 2, Fig. 4A and [0036], “the metadata system 160 may include a metadata server 415 configured to perform various functions related to the collection, storage, analysis, and presentation of metadata from the computing cluster 135.....The metadata server 415 then indexes and stores the extracted metadata into a metadata repository 410 [i.e. file store] that is accessible to clients 405 via services offered by the metadata system 160. To enable access by clients 405, the metadata server 415 manages user authorizations, performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) generated based on the metadata can be accessed by clients 405.” [Thus, receiving a request through user interface.] The broadest reasonable interpretation of a file store is the means for storage i.e. storage service, repository.);

determining that the access controls permit the file store to be provided to the user (See Arora Fig. 2, Fig. 4A and [0036], “the metadata system 160 may include a metadata server 415 configured to perform various functions related to the collection, storage, analysis, and presentation of metadata from the computing cluster 135.....The metadata server 415 then indexes and stores the extracted metadata into a metadata repository 410 [i.e. file store] that is accessible to clients 405 via services offered by the metadata system 160. To enable access by clients 405, the metadata server 415 manages user authorizations [i.e. access control], performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) generated based on the metadata can be accessed by clients 405.” The broadest reasonable interpretation of a file store is the means for storage i.e. storage service, repository.);

and providing the file store to the user (See Arora Fig. 2, Fig. 4A and [0036], “the metadata system 160 may include a metadata server 415 configured to perform various functions related to the collection, storage, analysis, and presentation of metadata from the computing cluster 135...The metadata server 415 then indexes and stores the extracted metadata into a metadata repository 410 [i.e. file store] that is accessible to clients 405 via services offered by the metadata system 160. To enable access by clients 405, the metadata server 415 manages user authorizations, performs analytic services (e.g., data lineage), and implements a user interface and/or API through which outputs (e.g., reports, visualizations, search results, etc.) [i.e. data file] generated based on the metadata can be accessed by clients 405.” The broadest reasonable interpretation of a file store is the means for storage i.e. storage service, repository.).

Regarding claim 9, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 1 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9. 

Regarding claim 10, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 2 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 10.

Regarding claim 11, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 3 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11.

Regarding claim 12, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 4 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12.

Regarding claim 14, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 6 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14.

Regarding claim 15, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 7 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15.

Regarding claim 16, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 8 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 16.

Regarding claim 17, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 1 in method form rather than computing system form. Arora also discloses a computer system [0128]-[0132]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17.

Regarding claim 18, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 2 in method form rather than computing system form. Arora also discloses a computer system [0128]-[0132]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 18.

Regarding claim 19, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 3 in method form rather than computing system form. Arora also discloses a computer system [0128]-[0132]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 19.

Regarding claim 20, Arora-Iliofotou teaches the same limitations and motivations of the elements of claim 4 in method form rather than computing system form. Arora also discloses a computer system [0128]-[0132]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 20.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arora-Iliofotou as applied to claim 1 above, and further in view of Lai (US Patent Application Publication No. US20190286934A1).

Regarding claim 5, Arora-Iliofotou teaches all the limitations and motivations of the elements of claim 1 but does not appear to explicitly disclose wherein the type of data file is a well log file storing one or more logs of sensor measurements taken from one or more wells. 

However, this is taught in analogous art, (See Lai [0002], “The well log file contains information, for example, about a well that has been drilled and completed, such as geological measurements (e.g., resistivity, gamma) as well as information about the well itself") 

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Arora so that the raw data files include well log files as taught by the analogous art of Lai. 
The motivation would be to determine characteristics of the well from the well log file.

Regarding claim 13, Arora-Iliofotou further in view of Lai teaches all of the elements of claim 5 in method form rather than computer readable medium form. Arora also discloses a computer readable medium [0143]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161  






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161